SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Plaintiff Commercial Risk Partners Limited appeals the district court’s denial of plaintiffs motion for a preliminary injunction pending resolution of plaintiffs claims of trademark infringement under the Lanham Act, as well as related state law claims.
*99We review the district judge’s denial of a preliminary injunction for abuse of discretion. See SG Cowen Securities Corp. v. Messih, 224 F.3d 79, 81 (2d Cir. 2000). The district court was well-justified in finding that plaintiffs mark was weak, and also in finding that the parties used their respective slogans in connection with the names of their firms. Accordingly, we cannot say that the district court abused its discretion in finding that plaintiff did not demonstrate sufficient likelihood of success on the merits to justify the grant of preliminary relief. The decision of the district court is affirmed.